Exhibit 10.104

MATTEL, INC.

SUMMARY OF COMPENSATION OF

THE NON-EMPLOYEE MEMBERS OF THE

BOARD OF DIRECTORS

REMUNERATION

Annual Cash Retainer:

Non-employee members of the Board receive a cash retainer of $65,000 per year.

 

  •  

Retainer payable annually to new and continuing Directors, as of the date of the
Annual Meeting of Stockholders (or, in the case of a new director who joins the
Board between the date of the Annual Meeting and the end of the same calendar
year, as of the date the director joins the Board).

 

  •  

Pursuant to the Mattel, Inc. 2005 Equity Compensation Plan, Directors may elect
in advance to receive all or a portion of the annual retainer in Mattel common
stock. If no election is made, the Director will receive the entire retainer in
cash.

 

  •  

The number of shares will be based on the fair market value of Mattel common
stock on the date of the Annual Meeting.

 

  •  

If an election is made, it will be irrevocable with respect to the year for
which it is made, and it will remain in force for subsequent years unless the
Director makes a different election with respect to a later year.

Committee Chair Retainer:

Each non-employee Committee Chair receives a cash retainer per year:

 

  •  

Audit - $20,000

 

  •  

Compensation - $15,000

 

  •  

Other Committees - $10,000

 

  •  

Retainer payable annually, upon appointment or re-appointment as Committee
Chair.

 

1



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors – Compensation Summary

Board Fees:

 

 

•

 

Non-employee members receive $2,000 per Board meeting attended1

 

  •  

Fees payable quarterly in arrears.

Committee Fees:

Each non-employee Committee member receives:

 

 

•

 

Audit - $3,000 per meeting attended1

 

 

•

 

Compensation and Governance & Social Responsibility- $2,000 per meeting
attended1

 

 

•

 

Other Committees - $1,500 per meeting attended1

 

  •  

Fees payable quarterly in arrears.

EQUITY COMPENSATION

Initial Grant:

Pursuant to the Mattel, Inc. 2005 Equity Compensation Plan (the “2005 Plan”) and
resolutions adopted by the Compensation Committee, each new non-employee member
of the Board, on the date he or she joins the Board, will be granted (1) an
option to purchase 7,500 shares of Common Stock, with an exercise price per
share equal to the fair market value on the date of grant; and (2) 2,500
restricted stock units with dividend equivalents.2

Annual Grant:

Pursuant to the 2005 Plan and resolutions adopted by the Compensation Committee,
upon the date of each Annual Meeting of Stockholders, each continuing
non-employee Director will be granted (1) an option to purchase 4,500 shares of
Common Stock, with an exercise price per share equal to the fair market value on
the date of grant; and (2) 2,000 restricted stock units with dividend
equivalents.2

 

1

The full amount will be paid for attendance in person or by videoconference.
Attendance by telephone will be compensated at a reduced rate of $1,000 per
meeting; provided, however, that if the meeting was scheduled as a telephonic
meeting, the full amount will be paid for attendance by telephone.

 

2

If Mattel identifies a problem with granting restricted stock units (for
example, if issues arise with regard to Section 409A of the Internal Revenue
Code as a result of regulations interpreting Section 409A), then restricted
stock may be granted instead of restricted stock units with dividend
equivalents.

 

2



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors – Compensation Summary

The summary description above of grants under the 2005 Plan is subject in its
entirety to the provisions of the 2005 Plan and forms of grant agreements
adopted pursuant to the 2005 Plan.

STOCK OWNERSHIP

The Board has, as part of its Guidelines on Corporate Governance, adopted
policies regarding (i) non-employee Director stock ownership and
(ii) non-employee Director retention of shares obtained in exercises of stock
options. These policies are set forth in the Mattel, Inc. Board of Directors
Amended and Restated Guidelines on Corporate Governance.

DEFERRED COMPENSATION

Non-employee Directors may elect in advance to defer all or part of the cash
Directors’ fees under the Mattel, Inc. Deferred Compensation Plan for
Non-Employee Directors, which provides for the deferred amounts to be deemed
invested either in an interest-bearing account or a stock equivalent account.
Elections to defer compensation during a given calendar year may be made during
the last open trading window of the preceding calendar year; provided that a new
Director may make such an election within 30 days after joining the Board for
compensation earned after the election is made. If an election is made, it will
remain in force for subsequent years unless the Director later makes a different
election. A participating non-employee Director may elect to take the
distribution of such deferred amounts in a lump sum or installments over a
period of years after the individual ceases to be a Director of Mattel. If a
deferral election is made without any specific election between interest-bearing
or stock equivalent accounts, such deferral will be invested in an
interest-bearing account.

Mattel anticipates that during the years 2005, 2006 and 2007 Mattel will take
steps to ensure that deferred compensation for directors complies with
Section 409A of the Internal Revenue Code, as enacted by the American Jobs
Creation Act of 2004, and IRS regulations and guidance pursuant to Section 409A.
These steps may include amending the Mattel, Inc. Deferred Compensation Plan for
Non-Employee Directors or adopting a successor plan for deferrals that are
subject to Section 409A.

LIABILITY INSURANCE

Directors are provided with liability insurance under a directors, officers and
corporate liability insurance policy.

 

3



--------------------------------------------------------------------------------

Mattel, Inc.

Board of Directors – Compensation Summary

EXPENSE REIMBURSEMENT AND TRAVEL

Mattel will pay all appropriate expenses for Directors’ travel on Board
business. In most cases, and based on the Director’s preference, Mattel will
handle any travel arrangements, book airline and hotel reservations and cover
billings. Directors are permitted to use aircraft leased by Mattel for purposes
of travel on Board business. If the Director prefers, Mattel will reimburse
appropriate travel expenses for travel on Board business, including ground
transportation (such as taxis and airport limousines), first class air travel,
the reasonable cost of charter flights, and, if the Director uses a non-Mattel
private aircraft to travel on Mattel Board business, the amount reimbursable
under applicable Federal Aviation Regulations, which generally would include
variable trip-specific costs or direct operating costs of the travel on Mattel
Board business, but not fixed costs such as management fees, capital costs or
depreciation.

 

4